Title: To John Adams from Benjamin Rush, 16 March 1813
From: Rush, Benjamin
To: Adams, John



My dear Sir/
Philadelphia March 16. 1813

The enclosed letter to Dr Waterhouse contains the Welcome intelligence that his son has passed his examinations for a degree in our University with great honor, and that he will in a few weeks be created Doctor of Medicine.
The documents you sent me relative to the Origins of the American Navy are now in the hands of Mr Carey who is heartily disposed to do ample justice to the early, uniform & zealous advocate of that important part of the defence & honor of our Nation.—
I have Spent 4 hours in the day since Thursday sennight in examinating Candidates for degrees, and expect to spend the same Number of hours in the same drill, mechanical and fatiguing business for more than a Week to Come. This employment has reduced the hours I usually devoted to your instructing & delightful Correspondence.
Ah! Worse and Worst—omnia in pejus verunt. The blunder’s, disasters and disgrace of 1774 and 1775 and 1776 are poor Apologies for  similar events in 1812, and 1813.
Count Saxe says three things are requisite to make a General, Viz Courage, genius & health. Three of our Generals are above sixty, a time of life in which the employments inseparable from a Camp, Lif and military duty seldom fail of deranging the both the body and mind. Each of those generals has been Laid up with Sickness since this Appointment, and two of them nearly in Sight of the enemy.—
Alas! the abortive issue of the new loan! I possess notes of a Speech you made in Baltimore upon the Question of raising the interest to be given by Congress upon Money from 4 to 6 percent. Richd Henry Lee opposed it,—you defended it. Your Words were “Unless Mr President we accommodate our measures  to the interest of the tories, as well as the feelings of the Whigs We shall never be able to govern this Country.” I wish this Aphorism was inscribed over the doors of both houses of the present legislature of the United States.
Yrs—yrs—yrs..

Benjn. Rush